UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21357 Franklin Limited Duration Income Trust (formerly, Franklin Templeton Limited Duration Income Trust) (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 03/31 Date of reporting period: 12/31/15 Item 1. Schedule of Investments. Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) Country Shares Value Common Stocks (Cost $167,184) 0.0% † Transportation 0.0% † a CEVA Holdings LLC United Kingdom 112 $ 50,463 Convertible Preferred Stocks 0.0% † Transportation 0.0% † a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 3,750 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 243 109,237 Total Convertible Preferred Stocks (Cost $369,948) 112,987 Principal Amount * Corporate Bonds 50.4% Automobiles & Components 1.2% Fiat Chrysler Automobiles NV, 4.50%, 4/15/20 United Kingdom 2,000,000 2,025,000 The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 1,500,000 1,582,500 5.125%, 11/15/23 United States 300,000 309,000 3,916,500 Banks 2.8% b Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 2,500,000 2,546,875 CIT Group Inc., 4.25%, 8/15/17 United States 1,500,000 1,537,500 senior note, 5.00%, 5/15/17 United States 500,000 516,250 c senior note, 144A, 6.625%, 4/01/18 United States 500,000 528,750 b Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 1,300,000 1,269,125 b JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 1,500,000 1,501,656 V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 500,000 475,625 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 1,000,000 1,089,375 9,465,156 Capital Goods 0.7% c Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada 2,000,000 1,410,000 TransDigm Inc., c senior sub. bond, 144A, 6.50%, 5/15/25 United States 500,000 486,250 senior sub. note, 6.00%, 7/15/22 United States 500,000 491,250 2,387,500 Commercial & Professional Services 0.2% c Acosta Inc., senior note, 144A, 7.75%, 10/01/22 United States 700,000 619,500 Consumer Durables & Apparel 1.2% KB Home, senior note, 4.75%, 5/15/19 United States 1,100,000 1,072,500 7.00%, 12/15/21 United States 1,100,000 1,090,375 c Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.25%, 4/15/21 United States 800,000 804,000 5.875%, 4/15/23 United States 1,000,000 992,500 3,959,375 Consumer Services 2.7% c 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 1,200,000 1,239,000 senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada 600,000 603,000 c 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 1,000,000 817,500 d Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States 800,000 604,000 c International Game Technology PLC, senior note, 144A, 5.625%, 2/15/20 United States 2,000,000 1,980,000 c Landry's Inc., senior note, 144A, 9.375%, 5/01/20 United States 1,000,000 1,057,500 MGM Resorts International, senior note, 8.625%, 2/01/19 United States 1,000,000 1,112,810 c Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States 900,000 805,500 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) c Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 800,000 706,000 8,925,310 Diversified Financials 2.8% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands 1,300,000 1,312,188 4.625%, 10/30/20 Netherlands 600,000 614,625 5.00%, 10/01/21 Netherlands 600,000 621,375 Ally Financial Inc., senior note, 6.25%, 12/01/17 United States 1,500,000 1,576,875 Deutsche Bank AG, sub. bond, 4.296% to 5/24/23, FRN thereafter, 5/24/28 Germany 1,000,000 917,900 E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 400,000 420,000 4.625%, 9/15/23 United States 500,000 509,375 Navient Corp., senior note, 8.45%, 6/15/18 United States 1,000,000 1,055,000 5.50%, 1/15/19 United States 1,100,000 1,031,250 5.00%, 10/26/20 United States 300,000 264,000 5.875%, 3/25/21 United States 200,000 178,750 c OneMain Financial Holdings Inc., senior note, 144A, 7.25%, 12/15/21 United States 800,000 804,000 9,305,338 Energy 6.8% BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 1,500,000 277,500 California Resources Corp., c second lien, 144A, 8.00%, 12/15/22 United States 924,000 488,565 senior note, 5.50%, 9/15/21 United States 345,000 110,400 c Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 144A, 7.75%, 4/15/23 United States 1,000,000 855,000 CGG SA, senior note, 6.875%, 1/15/22 France 1,200,000 539,250 CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 2,001,600 970,776 c Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 United States 1,797,000 889,515 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 900,000 698,625 Compressco Partners LP/Finance Corp., senior note, 7.25%, 8/15/22 United States 400,000 298,000 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 1,100,000 687,500 c 144A, 8.00%, 4/01/23 United States 900,000 603,000 c Crestwood Midstream Partners LP/Crestwood Midstream Finance Corp., senior note, 144A, 6.25%, 4/01/23 United States 1,500,000 1,057,500 c Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States 1,500,000 888,750 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 2,500,000 2,325,000 Energy XXI Gulf Coast Inc., senior note, 7.50%, 12/15/21 United States 600,000 68,250 c senior secured note, second lien, 144A, 11.00%, 3/15/20 United States 500,000 176,250 c EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom 1,000,000 353,750 EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States 1,000,000 270,000 c Ferrellgas LP/Ferrellgas Finance Corp., senior note, 144A, 6.75%, 6/15/23 United States 1,100,000 902,000 Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 100,000 29,500 senior note, 8.875%, 5/15/21 United States 1,000,000 295,000 c senior secured note, third lien, 144A, 13.00%, 2/15/22 United States 650,000 224,250 c Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20 United States 1,350,000 688,500 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 1,400,000 1,239,000 Memorial Resource Development Corp., senior note, 5.875%, 7/01/22 United States 800,000 704,000 Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States 800,000 96,000 c Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States 800,000 152,000 c Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 United States 600,000 262,500 c Peabody Energy Corp., second lien, 144A, 10.00%, 3/15/22 United States 2,500,000 487,500 Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 300,000 48,750 QEP Resources Inc., senior bond, 5.25%, 5/01/23 United States 1,000,000 715,000 Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 5.875%, 3/01/22 United States 200,000 188,766 5.00%, 10/01/22 United States 500,000 443,745 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 2,000,000 1,850,000 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 1,000,000 615,000 6.125%, 1/15/23 United States 500,000 272,500 c Triangle USA Petroleum Corp., senior note, 144A, 6.75%, 7/15/22 United States 1,000,000 310,000 c Ultra Petroleum Corp., senior bond, 144A, 6.125%, 10/01/24 United States 1,500,000 348,750 WPX Energy Inc., senior note, 7.50%, 8/01/20 United States 1,500,000 1,222,500 22,652,892 Food, Beverage & Tobacco 1.9% Constellation Brands Inc., senior note, 3.875%, 11/15/19 United States 900,000 927,000 4.75%, 12/01/25 United States 200,000 204,250 Cott Beverages Inc., senior note, 6.75%, 1/01/20 United States 700,000 724,500 c Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 300,000 297,750 c JBS USA LLC/Finance Inc., senior note, 144A, 8.25%, 2/01/20 United States 2,000,000 2,010,000 Post Holdings Inc., senior note, 7.375%, 2/15/22 United States 1,000,000 1,046,250 c 144A, 6.75%, 12/01/21 United States 600,000 613,500 c 144A, 6.00%, 12/15/22 United States 100,000 98,375 c 144A, 7.75%, 3/15/24 United States 300,000 315,000 6,236,625 Health Care Equipment & Services 3.7% Alere Inc., senior note, 7.25%, 7/01/18 United States 1,300,000 1,334,125 senior sub. note, 6.50%, 6/15/20 United States 500,000 482,500 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 1,100,000 1,113,750 senior secured note, first lien, 5.125%, 8/15/18 United States 900,000 909,000 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 1,000,000 1,001,875 HCA Inc., senior bond, 5.875%, 5/01/23 United States 1,500,000 1,545,000 senior note, 7.50%, 2/15/22 United States 1,000,000 1,112,500 senior secured bond, first lien, 5.875%, 3/15/22 United States 1,000,000 1,057,500 senior secured note, first lien, 4.25%, 10/15/19 United States 200,000 204,250 c Hologic Inc., senior note, 144A, 5.25%, 7/15/22 United States 600,000 614,250 Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States 500,000 528,750 senior note, 5.00%, 3/01/19 United States 1,000,000 927,500 senior note, 5.50%, 3/01/19 United States 900,000 852,750 c,e senior note, 144A, FRN, 4.012%, 6/15/20 United States 500,000 490,000 12,173,750 Materials 7.2% ArcelorMittal, senior note, 5.50%, 2/25/17 Luxembourg 3,000,000 2,913,750 c Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 700,000 721,000 c Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 300,000 289,500 senior note, 144A, 7.00%, 11/15/20 Luxembourg 88,235 87,132 e senior secured note, 144A, FRN, 3.512%, 12/15/19 Luxembourg 700,000 686,000 c Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 1,000,000 800,500 c Blue Cube Spinco Inc., senior bond, 144A, 10.00%, 10/15/25 United States 1,000,000 1,105,000 c Cemex SAB de CV, secured note, 144A, 5.875%, 3/25/19 Mexico 500,000 476,875 c The Chemours Co., senior note, 144A, 6.625%, 5/15/23 United States 2,000,000 1,410,000 c Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 1,500,000 1,320,000 c First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 1,261,000 819,650 7.00%, 2/15/21 Canada 1,261,000 797,583 c FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia 2,500,000 2,254,687 c INVISTA Finance LLC, senior secured note, 144A, 4.25%, 10/15/19 United States 2,000,000 1,950,000 Novelis Inc., senior note, 8.375%, 12/15/17 Canada 500,000 488,750 c Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 900,000 883,125 5.875%, 8/15/23 United States 400,000 406,750 c Platform Specialty Products Corp., senior note, 144A, 10.375%, 5/01/21 United States 300,000 300,000 6.50%, 2/01/22 United States 1,000,000 870,000 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) c Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 600,000 471,000 Reynolds Group Issuer Inc./LLC/SA, senior note, 8.50%, 5/15/18 United States 1,000,000 990,000 senior note, 9.00%, 4/15/19 United States 100,000 98,750 senior note, 8.25%, 2/15/21 United States 1,000,000 967,500 senior secured note, first lien, 7.125%, 4/15/19 United States 400,000 408,000 c Sealed Air Corp., senior bond, 144A, 5.125%, 12/01/24 United States 500,000 502,500 5.50%, 9/15/25 United States 600,000 613,500 Steel Dynamics Inc., senior note, 5.125%, 10/01/21 United States 1,500,000 1,395,000 Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States 270,000 40,500 24,067,052 Media 5.3% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 1,000,000 1,055,000 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 2,000,000 2,025,000 c senior note, 144A, 5.125%, 5/01/23 United States 500,000 501,875 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 700,000 685,125 senior sub. note, 7.625%, 3/15/20 United States 800,000 742,000 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 1,500,000 1,477,500 5.25%, 6/01/24 United States 500,000 440,000 DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 2,000,000 2,007,500 Gannett Co. Inc., senior note, 5.125%, 10/15/19 United States 1,200,000 1,245,000 7/15/20 United States 500,000 520,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 1,900,000 1,332,375 c Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 600,000 477,000 c Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 1,000,000 1,047,500 5.375%, 4/15/25 United States 1,000,000 1,008,750 c Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 1,100,000 1,101,375 c WMG Acquisition Corp., senior note, 144A, 5.625%, 4/15/22 United States 2,000,000 1,935,000 17,601,000 Pharmaceuticals, Biotechnology & Life Sciences 2.1% c Concordia Healthcare Corp., senior note, 144A, 7.00%, 4/15/23 Canada 1,000,000 872,500 c Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 700,000 693,000 senior note, 144A, 6.00%, 7/15/23 United States 500,000 500,000 Grifols Worldwide Operations Ltd., senior note, 5.25%, 4/01/22 United States 600,000 604,500 c Horizon Pharma Financing Inc., senior note, 144A, 6.625%, 5/01/23 United States 700,000 626,500 c Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 1,200,000 1,173,000 c Valeant Pharmaceuticals International Inc., senior note, 144A, 5.375%, 3/15/20 United States 500,000 472,500 5.625%, 12/01/21 United States 500,000 462,500 c Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 1,500,000 1,455,000 6,859,500 Real Estate 0.6% Equinix Inc., senior bond, 5.875%, 1/15/26 United States 300,000 309,750 senior note, 4.875%, 4/01/20 United States 1,500,000 1,566,750 1,876,500 Retailing 0.9% c Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 400,000 397,600 c Dollar Tree Inc., senior note, 144A, 5.25%, 3/01/20 United States 400,000 415,000 c Netflix Inc., senior note, 144A, 5.50%, 2/15/22 United States 2,000,000 2,060,000 2,872,600 Semiconductors & Semiconductor Equipment 0.2% c Qorvo Inc., senior note, 144A, 6.75%, 12/01/23 United States 700,000 715,750 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) Software & Services 1.4% c BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 2,000,000 1,337,500 c First Data Corp., secured note, first lien, 144A, 5.00%, 1/15/24 United States 1,700,000 1,695,750 senior note, 144A, 7.00%, 12/01/23 United States 500,000 501,250 c Infor (U.S.) Inc., senior note, 144A, 6.50%, 5/15/22 United States 1,500,000 1,271,250 4,805,750 Technology Hardware & Equipment 0.7% c Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France 609,000 644,018 c Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 1,000,000 870,000 c CommScope Inc., senior secured note, 144A, 4.375%, 6/15/20 United States 1,000,000 1,010,000 2,524,018 Telecommunication Services 4.7% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 1,000,000 941,250 5.625%, 4/01/25 United States 1,400,000 1,188,250 c Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 1,200,000 990,000 c Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 700,000 595,437 Intelsat Jackson Holdings SA, senior note, 7.25%, 4/01/19 Luxembourg 1,500,000 1,383,750 10/15/20 Luxembourg 1,000,000 875,000 c Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 1,500,000 1,399,687 Sprint Communications Inc., senior note, 8.375%, 8/15/17 United States 500,000 495,000 c 144A, 9.00%, 11/15/18 United States 1,500,000 1,582,500 c 144A, 7.00%, 3/01/20 United States 600,000 603,000 Sprint Corp., senior bond, 7.125%, 6/15/24 United States 300,000 219,750 senior note, 7.25%, 9/15/21 United States 500,000 373,750 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 500,000 511,250 senior note, 6.542%, 4/28/20 United States 900,000 940,500 senior note, 6.125%, 1/15/22 United States 1,000,000 1,030,000 c Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Italy 2,000,000 1,891,250 senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy 500,000 493,438 15,513,812 Transportation 1.2% c Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 1,000,000 917,500 Hertz Corp., senior note, 6.75%, 4/15/19 United States 1,000,000 1,024,000 5.875%, 10/15/20 United States 1,000,000 1,036,250 c Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 400,000 342,000 c Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 700,000 592,813 3,912,563 Utilities 2.1% Calpine Corp., senior note, 5.375%, 1/15/23 United States 1,500,000 1,353,750 c senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 296,000 316,720 c senior secured note, first lien, 144A, 6.00%, 1/15/22 United States 100,000 103,719 Dynegy Inc., senior note, 6.75%, 11/01/19 United States 2,000,000 1,890,000 c InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,500,000 1,196,250 NGL Energy Partners LP/NGL Energy Finance Corp., senior note, 5.125%, 7/15/19 United States 200,000 159,000 NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24 United States 700,000 583,625 c PPL Energy Supply LLC, senior bond, 144A, 6.50%, 6/01/25 United States 1,000,000 665,000 c,d Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 2,000,000 670,000 6,938,064 Total Corporate Bonds (Cost $193,139,657) 167,328,555 e Senior Floating Rate Interests 52.9% Automobiles & Components 0.9% f TI Group Automotive Systems LLC, Initial U.S. Term Loan, 4.50%, 6/25/22 United States 2,977,538 2,917,987 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) Capital Goods 5.0% Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/18/21 United States 985,000 960,375 Allison Transmission Inc., Term B-3 Loans, 3.50%, 8/23/19 United States 1,769,309 1,762,358 Delos Finance S.A.R.L. (ILFC), Loans, 3.50%, 3/06/21 United States 2,500,000 2,494,062 Doosan Infracore International and Doosan Holdings Europe, Tranche B Term Loan, 4.50%, 5/28/21 United States 1,463,312 1,445,021 Fly Funding II S.A.R.L., Loans, 3.50%, 8/09/19 Luxembourg 580,719 572,327 Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 United States 3,334,755 2,951,258 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia 1,975,000 1,797,250 TransDigm Inc., Tranche C Term Loan, 3.75%, 2/28/20 United States 3,487,620 3,414,478 f Ventia Pty. Ltd., Term B Loans, 5.50%, 5/21/22 Australia 1,274,716 1,265,156 16,662,285 Consumer Services 3.7% 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/28/21 United States 1,970,000 1,850,159 Aristocrat Technologies Inc., First Lien Initial Term Loan, 4.75%, 10/20/21 United States 1,344,882 1,341,894 Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States 2,947,368 2,683,947 Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 1,970,000 1,854,262 Scientific Games International Inc., Term B-1 Loan, 6.00%, 10/18/20 United States 2,942,456 2,713,680 Tropicana Entertainment Inc., Term Loans, 4.00%, 11/27/20 United States 1,925,675 1,916,047 12,359,989 Diversified Financials 0.5% Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 4.25%, 7/22/20 United States 1,799,602 1,792,103 Energy 1.1% OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 2,048,800 1,971,970 Peabody Energy Corp., Term Loan, 4.25%, 9/24/20 United States 3,055,884 1,474,464 d Samson Investment Co., Second Lien Tranche I Term Loan, 6.50%, 9/25/18 United States 2,000,000 100,000 3,546,434 Food, Beverage & Tobacco 0.9% AdvancePierre Foods Inc., Second Lien Term Loans, 9.50%, 10/10/17 United States 840,000 827,400 B&G Foods Inc., Tranche B Term Loan, 3.75%, 11/02/22 United States 658,919 659,742 Post Holdings Inc., Series A Incremental Term Loan, 3.75%, 6/02/21 United States 1,668,041 1,667,339 3,154,481 Health Care Equipment & Services 3.5% Amsurg Corp., Initial Term Loan, 3.50%, 7/16/21 United States 2,955,000 2,933,659 Community Health Systems Inc., 2019 Term G Loan, 3.75%, 12/31/19 United States 3,870,956 3,779,625 Cotiviti Corp., Initial Term Loan, 4.50%, 5/14/21 United States 1,970,000 1,919,109 DaVita HealthCare Partners Inc., Tranche B Term Loan, 3.50%, 6/24/21 United States 2,875,411 2,866,770 11,499,163 Household & Personal Products 1.6% f Spectrum Brands Inc., Initial Term Loans, 3.50%, 6/23/22 United States 2,925,886 2,919,616 Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 2,442,545 2,295,992 5,215,608 Materials 7.2% Axalta Coating Systems U.S. Holdings Inc., 2014 Specified Refinancing Term, 3.75%, 2/01/20 United States 1,724,733 1,713,338 The Chemours Co. LLC, Tranche B Term Loan, 3.75%, 5/12/22 United States 3,861,845 3,552,897 Coveris Holdings SA, Term B-1 Loans, 4.50%, 5/08/19 Luxembourg 1,572,550 1,533,237 FMG America Finance Inc. (Fortescue Metals Group), Loans, 4.25%, 6/30/19 Australia 4,405,824 3,307,425 Ineos U.S. Finance LLC, 2018 Dollar Term Loans, 3.75%, 5/04/18 United States 1,647,003 1,607,886 Novelis Inc., Initial Term Loan, 4.00%, 6/02/22 Canada 2,036,259 1,949,083 OCI Beaumont LLC, Term B-3 Loan, 6.50%, 8/20/19 United States 1,806,560 1,824,626 Oxbow Carbon LLC, Tranche B Term Loan, 4.25%, 7/19/19 United States 3,054,258 2,867,185 Reynolds Group Holdings Inc., U.S. Term Loan, 4.50%, 12/01/18 United States 2,432,304 2,411,590 Tronox Pigments (Netherlands) BV, New Term Loan, 4.50%, 3/19/20 Netherlands 3,601,229 3,211,846 23,979,113 Media 6.4% Charter Communications Operating LLC, Term H Loan, 3.25%, 8/24/21 United States 786,778 781,587 f CSC Holdings Inc. (Cablevision), Initial Term Loans, 5.00%, 10/09/22 United States 3,970,517 3,970,164 Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States 3,318,480 2,527,577 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) Gray Television Inc., Initial Term Loan, 3.75%, 6/13/21 United States 2,646,830 2,621,023 Media General Inc., Term B Loan, 4.00%, 7/31/20 United States 1,849,940 1,830,053 Regal Cinemas Corp., Term Loan, 3.75% - 3.833%, 4/01/22 United States 3,049,058 3,047,152 Sinclair Television Group Inc., Incremental Term Loan B-1, 3.50%, 7/31/21 United States 2,026,416 2,012,906 UPC Financing Partnership, Facility AH, 3.25%, 6/30/21 Netherlands 2,003,077 1,969,275 Virgin Media Bristol LLC, F Facility, 3.50%, 6/30/23 United States 2,622,815 2,571,452 21,331,189 Pharmaceuticals, Biotechnology & Life Sciences 3.3% Endo Luxembourg Finance Co. I S.A.R.L. and Endo LLC, 2015 Incremental Term B Loans, 3.75%, 9/25/22 United States 3,052,222 3,017,250 Grifols Worldwide Operations USA Inc., US Tranche B Term Loan, 3.424%, 2/27/21 United States 2,982,310 2,958,452 Valeant Pharmaceuticals International Inc., Series C-2 Tranche B Term Loan, 3.75%, 12/11/19 United States 1,109,775 1,071,280 Series D-2 Tranche B Term Loan, 3.50%, 2/13/19 United States 1,642,257 1,585,658 Series F-1 Tranche B Term Loan, 4.00%, 4/01/22 United States 2,367,987 2,287,575 10,920,215 Retailing 4.1% Ascena Retail Group Inc., Tranche B Term Loan, 5.25%, 8/21/22 United States 4,000,000 3,760,000 Dollar Tree Inc., Term B-1 Loans, 3.50%, 3/09/22 United States 3,061,624 3,057,249 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 2,837,442 2,310,741 The Men's Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 1,879,773 1,674,564 PetSmart Inc., Term Loans, 4.25%, 3/10/22 United States 2,982,905 2,914,391 13,716,945 Semiconductors & Semiconductor Equipment 2.2% Avago Technologies Cayman Ltd., Term Loans, 3.75%, 5/06/21 United States 2,568,050 2,566,445 M/A-COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 5/07/21 United States 1,644,950 1,640,838 f NXP BV/NXP Funding LLC, Tranche B Loan, 3.75%, 12/07/20 United States 2,997,850 2,988,482 7,195,765 Software & Services 2.2% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 2,857,108 2,384,257 MoneyGram International Inc., Term Loan, 4.25%, 3/27/20 United States 4,091,438 3,753,895 Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 1,235,756 1,081,286 7,219,438 Technology Hardware & Equipment 2.6% CIENA Corp., Term Loan, 3.75%, 7/15/19 United States 2,951,229 2,927,250 CommScope Inc., Tranche 5 Term Loan, 3.75%, 12/29/22 United States 2,042,147 2,032,255 Dell International LLC, Term B-2 Loan, 4.00%, 4/29/20 United States 2,034,622 2,024,872 Term Loan C, 3.75%, 10/29/18 United States 1,829,517 1,826,467 8,810,844 Telecommunication Services 3.0% Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 4,010,931 3,804,368 T-Mobile USA Inc., Initial Senior Lien Term Loan, 3.50%, 11/09/22 United States 2,688,389 2,691,367 Telesat Canada/Telesat LLC, U.S. Term B-2 Loan, 3.50%, 3/28/19 Canada 1,461,133 1,442,868 Zayo Group LLC, 2021 Term Loans, 3.75%, 5/06/21 United States 1,989,901 1,962,896 9,901,499 Transportation 3.3% Air Canada, Term Loan, 4.00%, 9/26/19 Canada 1,458,618 1,459,529 Flying Fortress Inc. (ILFC), New Loan, 3.50%, 4/30/20 United States 1,629,859 1,626,124 Hertz Corp., Credit Linked Deposit, 3.75%, 3/11/18 United States 1,000,000 990,000 Tranche B-1 Term Loan, 3.75%, 3/11/18 United States 854,148 853,258 Tranche B-2 Term Loan, 3.00%, 3/11/18 United States 1,126,563 1,116,705 Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 1,886,092 1,848,370 U.S. Airways Inc., Tranche B1 Term Loan, 3.50%, 5/23/19 United States 2,969,697 2,944,175 10,838,161 Utilities 1.4% Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia 124,008 122,251 Term B Loans, 6.375%, 8/13/19 Australia 1,865,824 1,839,391 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) Calpine Corp., Term Loan (B5), 3.50%, 5/27/22 United States 2,598,144 2,475,545 Term Loan B3, 4.00%, 10/09/19 United States 328,950 322,440 4,759,627 Total Senior Floating Rate Interests (Cost $185,990,383) 175,820,846 Foreign Government and Agency Securities 1.6% Government of Malaysia, senior note, 3.172%, 7/15/16 Malaysia 1,100,000 MYR 257,049 3.394%, 3/15/17 Malaysia 1,600,000 MYR 375,868 4.012%, 9/15/17 Malaysia 4,000,000 MYR 950,218 Government of Mexico, 7.75%, 12/14/17 Mexico 320,000 g MXN 1,986,488 Government of Poland, Strip, 1/25/16 Poland 310,000 PLN 78,977 Korea Monetary Stabilization Bond, senior note, 1.56%, 10/02/17 South Korea 800,000,000 KRW 679,893 Korea Treasury Bond, senior note, 3.00%, 12/10/16 South Korea 1,000,000,000 KRW 861,727 Total Foreign Government and Agency Securities (Cost $5,383,743) 5,190,220 Asset-Backed Securities and Commercial Mortgage-Backed Securities 14.3% Banks 6.8% Banc of America Commercial Mortgage Trust, 2006-4, AJ, 5.695%, 7/10/46 United States 1,610,000 1,607,680 e Bear Stearns Adjustable Rate Mortgage Trust, 2004-4, A6, FRN, 2.756%, 6/25/34 United States 843,044 856,007 Bear Stearns Commercial Mortgage Securities Inc., e 2006-PW11, AJ, FRN, 5.638%, 3/11/39 United States 1,750,000 1,753,710 e 2006-PW12, AJ, FRN, 5.952%, 9/11/38 United States 1,500,000 1,502,777 2006-PW13, AJ, 5.611%, 9/11/41 United States 1,820,000 1,841,057 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 United States 794,000 778,057 e 2007-C6, AM, FRN, 5.898%, 6/10/17 United States 1,520,000 1,555,121 2015-GC27, A5, 3.137%, 2/10/48 United States 1,520,000 1,490,115 e Citigroup/Deutsche Bank Commercial Mortgage Trust, 2006-CD3, AJ, FRN, 5.688%, 10/15/48 United States 1,300,000 1,063,140 CSAIL Commercial Mortgage Trust, 2015-C1, A4, 3.505%, 4/15/50 United States 1,410,000 1,424,642 Greenwich Capital Commercial Funding Corp., e 2006-GG7, AJ, FRN, 5.622%, 7/10/38 United States 1,590,000 1,539,130 2007-GG9, AM, 5.475%, 3/10/39 United States 1,430,000 1,464,159 JP Morgan Chase Commercial Mortgage Securities Trust, 2006-CB17, AM, 5.464%, 12/12/43 United States 380,000 382,594 e 2006-LDP7, AJ, FRN, 6.106%, 4/15/45 United States 1,487,000 1,373,455 JPMBB Commercial Mortgage Securities Trust, 2015 C-28, A4, 3.227%, 10/15/48 United States 1,410,000 1,388,235 e Merrill Lynch Mortgage Investors Trust, 2003-OPT1, B2, FRN, 4.547%, 7/25/34 United States 33,301 15,344 2005-A6, 2A3, FRN, 0.802%, 8/25/35 United States 450,916 412,220 e Morgan Stanley ABS Capital I Inc. Trust, 2003-NC10, B1, FRN, 5.372%, 10/25/33 United States 350,442 261,231 e Morgan Stanley Capital I Trust, 2006-HQ8, AJ, FRN, 5.683%, 3/12/44 United States 110,000 109,860 2007-IQ16, AMA, FRN, 6.254%, 12/12/49 United States 645,000 677,103 Wells Fargo Commercial Mortgage Trust, 2014-LC16, A4, 3.548%, 8/15/50 United States 550,000 560,598 Wells Fargo Mortgage Backed Securities Trust, e 2004-W, A9, FRN, 2.754%, 11/25/34 United States 385,555 393,025 2007-3, 3A1, 5.50%, 4/25/37 United States 155,172 158,153 22,607,413 Diversified Financials 7.5% c,e ARES CLO XII Ltd., 2007-12A, B, 144A, FRN, 1.393%, 11/25/20 United States 530,000 524,303 e Argent Securities Inc., 2003-W5, M4, FRN, 6.047%, 10/25/33 United States 446,815 444,978 c,e Atrium CDO Corp., 10A, C, 144A, FRN, 2.917%, 7/16/25 United States 920,000 889,916 c,e Atrium XI, 11A, C, 144A, FRN, 3.516%, 10/23/25 Cayman Islands 910,000 894,721 c,e BCAP LLC Trust, 2009-RR1, 2A2, 144A, FRN, 2.738%, 5/26/35 United States 1,600,000 1,520,776 c,e Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 2.923%, 1/27/25 United States 750,000 711,817 c,e Cent CDO Ltd., 2007-15A, A2B, 144A, FRN, 0.832%, 3/11/21 United States 457,000 437,043 c,e Cent CLO LP, 2013-17A, D, 144A, FRN, 3.322%, 1/30/25 United States 392,157 379,141 e Chase Funding Mortgage Loan Asset-Backed Certificates, 2004-2, 2A2, FRN, 0.922%, 2/25/35 United States 456,519 405,200 c,e CIFC Funding Ltd., 2007-3A, A1J, 144A, FRN, 0.72%, 7/26/21 United States 640,000 628,614 c,e ColumbusNova CLO Ltd., 2007-2A, A2, 144A, FRN, 1.321%, 10/15/21 United States 310,000 305,437 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) c,e CT CDO IV Ltd., 2006-4A, A1, 144A, FRN, 0.712%, 10/20/43 United States 201,708 201,305 c,e Cumberland Park CDO Ltd., 2015-2A, B, 144A, FRN, 2.372%, 7/20/26 Cayman Islands 1,230,000 1,218,844 c,e Cumberland Park CLO Ltd., 2015-2A, C, 144A, FRN, 3.122%, 7/20/26 United States 190,000 184,587 c,e Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 1.771%, 7/15/26 United States 1,000,000 994,480 B, 144A, FRN, 2.371%, 7/15/26 United States 400,000 394,288 C, 144A, FRN, 3.321%, 7/15/26 United States 170,000 166,894 e FHLMC Structured Agency Credit Risk Debt Notes, 2014-DN1, M2, FRN, 2.622%, 2/25/24 United States 2,300,000 2,294,000 2014-DN4, M2, FRN, 2.822%, 10/25/24 United States 2,400,000 2,407,778 2014-HQ2, M2, FRN, 2.622%, 9/25/24 United States 900,000 891,246 2015-DN1, M2, FRN, 2.822%, 1/25/25 United States 2,300,000 2,336,259 2015-HQ1, M2, FRN, 2.622%, 3/25/25 United States 900,000 898,124 e Impac Secured Assets Trust, 2007-2, FRN, 0.672%, 4/25/37 United States 420,703 391,300 c,e Invitation Homes Trust, 2015-SFR1, A, 144A, FRN, 1.801%, 3/17/32 United States 882,897 875,003 e MortgageIT Trust, 2004-1, A2, FRN, 1.322%, 11/25/34 United States 517,190 496,062 e Opteum Mortgage Acceptance Corp. Trust, 2005-4, 1APT, FRN, 0.732%, 11/25/35 United States 768,227 728,020 e,h Option One Mortgage Loan Trust, 2003-6, M5, FRN, 5.372%, 11/25/33 United States 193,598 126,809 e Structured Asset Investment Loan Trust, 2003-BC2, M3, FRN, 5.297%, 4/25/33 United States 13,987 6,342 e Structured Asset Securities Corp., 2005-2XS, 2A2, FRN, 1.744%, 2/25/35 United States 479,833 463,860 e,i Talisman 6 Finance, Reg S, FRN, 0.127%, 10/22/16 Germany 14,918 EUR 16,022 e Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.269%, 4/25/45 United States 1,031,110 1,032,677 c,e Voya CLO Ltd., 2013-1A, B, 144A, FRN, 3.221%, 4/15/24 United States 180,000 177,246 2013-2A, B, 144A, FRN, 3.00%, 4/25/25 United States 1,000,000 965,810 c,e Westchester CLO Ltd., 2007-1A, A1A, 144A, FRN, 0.554%, 8/01/22 United States 323,999 320,516 24,729,418 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $47,590,208) 47,336,831 Mortgage-Backed Securities 29.8% e Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 0.1% FHLMC, 2.702%, 5/01/34 United States 270,488 285,155 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 4.5% FHLMC Gold 15 Year, 5.00%, 12/01/23 United States 892,156 964,655 FHLMC Gold 15 Year, 5.50%, 7/01/19 United States 20,293 21,381 f FHLMC Gold 30 Year, 3.50%, 1/01/45 - 3/01/45 United States 2,000,001 2,058,356 f FHLMC Gold 30 Year, 4.00%, 1/01/45 United States 8,485,000 8,961,906 f FHLMC Gold 30 Year, 4.00%, 10/01/45 - 11/01/45 United States 514,448 544,070 FHLMC Gold 30 Year, 6.00%, 7/01/28 - 11/01/36 United States 964,003 1,094,433 FHLMC Gold 30 Year, 6.50%, 8/01/27 - 3/01/38 United States 523,029 596,101 FHLMC Gold 30 Year, 7.00%, 9/01/27 United States 147,003 164,665 FHLMC Gold 30 Year, 8.00%, 1/01/31 United States 21,167 22,495 FHLMC Gold 30 Year, 8.50%, 7/01/31 United States 436,138 525,014 14,953,076 e Federal National Mortgage Association (FNMA) Adjustable Rate 0.2% FNMA, 1.915% - 2.10%, 6/01/32 - 7/01/34 United States 717,600 750,408 Federal National Mortgage Association (FNMA) Fixed Rate 20.9% FNMA 15 Year, 3.00%, 8/01/27 United States 18,542 19,206 FNMA 15 Year, 3.50%, 1/01/21 - 1/01/26 United States 80,515 84,463 FNMA 15 Year, 5.50%, 7/01/20 United States 348,430 367,468 FNMA 15 Year, 6.00%, 6/01/17 United States 1 1 FNMA 15 Year, 6.50%, 7/01/20 United States 2,039 2,089 FNMA 20 Year, 7.00%, 9/01/18 United States 30,268 31,562 f FNMA 30 Year, 3.50%, 1/01/45 United States 14,025,000 14,466,427 f FNMA 30 Year, 3.50%, 1/01/30 - 12/01/45 United States 1,285,000 1,332,765 f FNMA 30 Year, 4.00%, 1/01/45 United States 25,175,000 26,634,866 f FNMA 30 Year, 4.00%, 12/01/44 - 12/01/45 United States 1,940,000 2,054,425 FNMA 30 Year, 4.50%, 8/01/44 United States 3,440,526 3,716,872 FNMA 30 Year, 4.50%, 10/01/43 - 12/01/44 United States 1,109,166 1,199,232 f FNMA 30 Year, 4.50%, 1/01/45 United States 14,425,000 15,576,801 FNMA 30 Year, 5.00%, 5/01/38 - 7/01/39 United States 748,163 824,961 FNMA 30 Year, 5.50%, 6/01/37 United States 771,740 862,921 FNMA 30 Year, 6.00%, 4/01/33 - 6/01/38 United States 1,471,831 1,664,512 FNMA 30 Year, 6.50%, 8/01/32 United States 187,360 214,286 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) FNMA 30 Year, 8.00%, 10/01/29 United States 74,760 83,007 FNMA 30 Year, 8.50%, 8/01/26 United States 178,148 192,425 69,328,289 Government National Mortgage Association (GNMA) Fixed Rate 4.1% GNMA I SF 30 Year, 6.50%, 6/15/31 - 12/15/33 United States 496,134 568,127 f GNMA II SF 30 Year, 3.50%, 1/01/45 United States 11,665,000 12,157,178 f GNMA II SF 30 Year, 3.50%, 12/20/45 United States 735,000 767,309 GNMA II SF 30 Year, 7.00%, 1/20/24 - 1/20/29 United States 56,913 65,118 GNMA II SF 30 Year, 8.00%, 1/20/28 - 10/20/31 United States 147,273 179,997 13,737,729 Total Mortgage-Backed Securities (Cost $98,440,931) 99,054,657 Shares Litigation Trusts (Cost $—) 0.0% Materials 0.0% a,j NewPage Corp., Litigation Trust United States 1,500,000 — Total Investments before Short Term Investments (Cost $531,082,054) 494,894,559 Short Term Investments (Cost $10,271,538) 3.1% Money Market Funds 3.1% a,k Institutional Fiduciary Trust Money Market Portfolio United States 10,271,538 10,271,538 Total Investments (Cost $541,353,591) 152.1% 505,166,097 Preferred Shares ( ) % (90,000,000 ) Other Assets, less Liabilities ( ) % (83,053,219 ) Net Assets 100.0% $ 332,112,878 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Perpetual security with no stated maturity date. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2015, the aggregate value of these securities was $90,139,680, representing 27.14% of net assets. d Defaulted security or security for which income has been deemed uncollectible. e The coupon rate shown represents the rate at period end. f A portion or all of the security purchased on a delayed delivery or to-be-announced (TBA) basis. g Principal amount is stated in 100 Mexican Peso Units. h The bond pays interest and/or principal based upon the issuer's ability to pay, which may be less than the stated interest rate or principal paydown. i Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2015, the value of this security was $16,022, representing less than 0.01% of net assets. j Security has been deemed illiquid because it may not be able to be sold within seven days. k See Note 6 regarding investments in affiliated management investment companies. Franklin Limited Duration Income Trust Statement of Investments, December 31, 2015 (unaudited) (continued) At December 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forw ard Exchange Contracts Japanese Yen DBAB Sell 300,710,000 $ 2,454,606 1/14/16 $ - $ (48,029 ) Euro DBAB Buy 470,359 501,336 2/22/16 10,282 - Euro DBAB Sell 470,359 526,256 2/22/16 14,638 - Japanese Yen DBAB Sell 817,693,750 6,790,435 2/22/16 22,241 (42,586 ) Japanese Yen HSBC Sell 60,710,000 500,041 2/22/16 1,286 (6,915 ) Japanese Yen JPHQ Sell 154,670,000 1,277,615 2/22/16 3,793 (14,464 ) Euro JPHQ Buy 105,568 112,553 4/28/16 2,500 - Euro JPHQ Sell 105,568 121,238 4/28/16 6,185 - Japanese Yen DBAB Sell 718,475,000 5,946,656 6/16/16 - (61,553 ) Japanese Yen JPHQ Sell 180,180,000 1,491,124 6/16/16 - (15,620 ) Total Forw ard Exchange Contracts $ 60,925 $ (189,167 ) Net unrealized appreciation (depreciation) $ (128,242 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty DBAB Deutsche Bank AG HSBC HSBC Bank USA, N.A. JPHQ JP Morgan Chase & Co. Currency EUR Euro KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty Selected Portfolio CDO Collateralized Debt Obligation CLO Collateralized Loan Obligation FRN Floating Rate Note SF Single Family Franklin Limited Duration Income Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Limited Duration Income Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as a closed -end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p. m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Fund s Board of Trustees (the Board), the Fund s administrator has responsibility for oversight of valuation, including leading the cross -functional Valuation and Liquidity Oversight Committee (VLOC) . The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U. S. dollar equivalent at the foreign exchange rate in effect at 4 p. m. Eastern time on the day that the value of the security is determined. Over -the -counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market -based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U. S. dollar equivalent at the foreign exchange rate in effect at 4 p. m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open -end mutual funds are valued at the closing NAV. Certain derivative financial instruments (derivatives) trade in the OTC market. The Fund s pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Fund s net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market -based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income -based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds) . These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non -business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non -defaulting party the right to net and close -out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $ 100,000 to $ 250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Fund s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund s investment objectives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage -backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. The Fund is investing in mortgage dollar rolls as an alternate form of leverage. As a result, the mortgage dollar rolls are considered indebtedness or a senior security for purposes of the asset coverage requirements under the 1940 Act. 5. INCOME TAXES At December 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $541,892,009 Unrealized appreciation $ 3,519,129 Unrealized depreciation (40,245,041) Net unrealized appreciation (depreciation) $ (36,725,912) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Fund are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to April 1, 2013, the waiver was accounted for as a reduction to management fees. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 12,015,598 111,962,126 (113,706,186 ) 10,271,538 $ 10,271,538 $ - $ - 0.05 % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of December 31, 2015, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ - $ 163,450 $ - $ 163,450 Corporate Bonds - 167,328,555 - 167,328,555 Senior Floating Rate Interests - 175,820,846 - 175,820,846 Foreign Government and Agency Securities - 5,190,220 - 5,190,220 Asset-Backed Securities and Commercial Mortgage-Backed Securities - 47,336,831 - 47,336,831 Mortgage-Backed Securities - 99,054,658 - 99,054,658 Litigation Trusts - - - c - Short Term Investments 10,271,538 - - 10,271,538 Total Investments in Securities $ 10,271,538 $ 494,894,560 $ - $ 505,166,098 Other Financial Instruments Forw ard Exchange Contracts $ - $ 60,925 $ - $ 60,925 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 189,167 $ - $ 189,167 a Includes common and convertible preferred stocks. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at December 31, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Limited Duration Income Trust By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date: February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date: February 26, 2016 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
